TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00349-CV




                                   Elsie Hansen, Appellant

                                               v.

                Texas Department of Family & Protective Services, Appellee




        FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
       NO. 02-2020-FC2-FC1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.1(a)(1).

The appeal is dismissed.




                                            Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: August 12, 2004